Citation Nr: 1101026	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-50 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a cold 
weather injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record does not indicate the Veteran 
has been diagnosed with residuals of a cold weather injury.


CONCLUSION OF LAW

The residuals of a cold weather injury were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements were met in this case by a letter sent to 
the Veteran in February 2009.  This letter advised the Veteran of 
the information necessary to substantiate his claims, and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The letter also included notice that a 
disability and effective date would be assigned if service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board notes that the Veteran's service treatment records were 
destroyed in a July 1973 fire that occurred at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  This was 
indicated by the NPRC in the June 2009 response to the request 
for the Veteran's service records.  When service treatment 
records are lost or missing, VA has a heightened duty to assist 
in developing the claim, as well as to consider the applicability 
of the benefit of the doubt rule and to explain its decision.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996), See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The RO contacted the Veteran in July 
2009 to determine if he had any additional information.  The 
Veteran informed the RO that he did not have any additional 
information or evidence to submit.  The Board further notes that 
in a March 2009 response from the Veteran, he indicated that he 
was not treated in service for a cold weather injury.  As such, 
even if the Veteran's remaining service treatment records were 
available, there would be no records to add to the claims file 
for treatment of residuals of a cold weather injury while in 
service.  The Board concludes, the RO exhausted efforts from 
obtaining records from other sources and further efforts would be 
futile.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant has a 
disability is his claim for service connection.  The Veteran has 
not indicated what disability he has, or if he has ever been 
treated for this disability.  The appellant also does not allege 
continuity of symptomatology.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court of 
Appeals for the Federal Circuit has held, in circumstances 
similar to this, where the supporting evidence of record consists 
only of a lay statement which did not allege continuity of 
symptomatology, that VA is not obligated, pursuant to 5103A(d), 
to provide an appellant with a medical nexus opinion.  See Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some casual 
connection between his disability and his military service").  
As there is no competent evidence of record demonstrating some 
causal connection, an examination is not warranted.  See 
McLendon, supra.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that he suffered a cold weather injury 
while in-service and now has residuals of that injury in his 
upper and lower extremities.  The Veteran contends that he was 
exposed to extreme cold temperatures in-service when he was 
working to build the Alaska-Canadian Highway.  While the 
Veteran's personnel and treatment records are unavailable, his 
DD-214 indicates that he departed the US on March 10, 1942 and 
arrived in "AT" on March 14, 1942.  He returned to the US in 
July 1944.  It also lists two years of foreign service.  This is 
consistent with the Veteran's statements that he served in the 
Alaska Territory.  As a consequence, exposure to cold 
temperatures can be conceded in this case.

The Board has addressed that the Veteran's service records were 
destroyed in a fire in 1973.  There is a single entry from his 
period of service which stated that he was seen for pityriasis 
rosea, a skin condition.  However, there is no further 
information regarding residuals of a cold weather injury and the 
Veteran has stated that he was not treated in-service for a cold 
weather injury.

The Board finds that there is no evidence of record which shows 
that the Veteran is currently suffering from a disability.  

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, a current disability must have existed on or after 
the date of application for that disability.  See 38 U.S.C.A. 
§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (agreeing that the requirement that a claimant have a 
current disability before service connection may be awarded is 
satisfied when a claimant has a disability at the time a VA claim 
is filed or during the pendency of that claim.).

While the Board sincerely appreciates the Veteran's honorable 
service during  the Second World War, there is no competent 
evidence of a current diagnosis of any residuals of a cold 
weather injury, nor any disability that could be related to such 
exposure.  The Veteran has produced no competent evidence or 
medical opinion in support of his claim that he suffers from such 
a disability, and the great weight of the evidence included in 
the record weighs against granting the Veteran's claim.  
Accordingly, the Veteran's claim for service connection must be 
denied.


ORDER

Entitlement to service connection for residuals of a cold weather 
injury is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


